DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 02 April 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the IDS was accompanied by copies of references, but some do not include publication numbers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuji (JP-A-61-37009).
Yuji ‘009 discloses a work vehicle comprising:
regarding claim 1,
an implement (2) connected to a machine body (1) and capable of 5carrying out a ground work;
an actuator (4) provided in the machine body and capable of changing a position of the implement relative to the machine body;
a machine (S2) body side sensor provided in the machine body and capable of detecting a posture change of the machine body;
10an implement side sensor (S1) provided in the implement and capable of detecting a position of the implement relative to the ground surface;
an implement side control device provided in the implement and obtaining the position of the implement relative to the ground surface from the implement side sensor;
15a machine body side control device (15) provided in the machine body and controlling the actuator so that the positon of the implement relative to the ground surface may agree to a target position; and
the machine body side control device (16) being configured to control the actuator based on information on the posture change of the machine 20body obtained from the machine body side .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuji (JP-A-61-37009).
Regarding claim 2, Yuji fails to teach the implement 25configured to carry out ground work under a state of being spaced from the ground surface. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the implement of Yuji such that it would have further included a dispenser configured to carry out ground work (i.e., dispensing of fertilizer or seeds) under a state of being spaced from the ground surface, since the examiner takes Official Notice of use of the same in combination with tillage equipment. The motivation would have been to allow for the performance of multiple ground working operations with one pass of the tractor.
Regarding claim 3, as the implement side sensor (S1) of Yuji, there is provided a distance sensor 30for detecting a height of the implement relative to the ground surface; and
the machine body side control device (15) is configured to effect controlling of the actuator, based on information relating to the height of the implement relative to the ground surface detected by the distance 35sensor.  
	Regarding claim 5, Yuji fails to teach a work map. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the implement side control device of the prior art such that it would have had stored therein a work map in which respective target values for a ground work set for respective unit sections, and the machine body side control device would have been configured to obtain a target value from the implement side control device and calculate the 15target position from the target value, since such a modification would have amounted to programming or automation.  It has been held that broadly providing a mechanical or automatic means to replace manual activity In re Venner, 120 USPQ 192.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
23 June 2021